DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 6/21/2022 with a request for continued examination filed 7/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Claim Status
Claims 1-2, 4-8, 11, and 33-40 are pending. 
Claims 3, 9-10, and 12-32 are cancelled.
Claims 1, 33, 36, and 38 are currently amended.

Interview Summary
To clarify the record, the Examiner notes that Applicant’s summary of the 6-Jun-2022 Interview with Applicant’s representative (submitted in the Remarks, pgs. 9-10) is inaccurate. The Examiner never stated that the limitation “in response to receiving the digital pulsed signal, the processor is configured to control the bias power supply to generate a bias RF pulsed signal in reverse synchronization with the digital pulsed signal” would overcome the previous rejections. The Examiner stated that the feature “the processor/power supply as components of the bias generator” (Examiner’s Interview Summary, mailed 6/15/2022) appeared to overcome the previous 103 rejection. As agreed upon in the interview, the Examiner has supplied an additional reference to teach the processor/power supply components of an RF generator (see Valcore ‘073, as set forth below)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 11, and 33-40 (all pending claims) are rejected under 35 U.S.C. 103 as being unpatentable over Winniczek (US Pub. 2010/0105208) in view of Valcore, JR (US Pub. 2014/0009073, hereafter “ ‘073”), Liao (US Pub. 2011/0031216) and Valcore, JR (US Pub. 2013/0214683, hereafter “Valcore”), with Keller (US Patent 5,783,102) as an evidentiary reference.
Regarding claim 1, Winniczek teaches a system ([0030] and Fig. 3, plasma processing system #300) comprising: 
a computer ([0034] and Figs. 3-4, controller #324 implemented as computer system #400) configured to generate a pulsed signal having a first state and a second state ([0029]-[0030]: power supplies are pulsed on/off or high/low; controller controls both power supplies); 
a source radio frequency (RF) generator ([0030]-[0031] and Fig. 3, plasma power supply #306 operates at RF) coupled to the computer via a shared cable located between the computer and the source RF generator (see Fig. 3, as annotated below), 

    PNG
    media_image1.png
    586
    597
    media_image1.png
    Greyscale

wherein the source RF generator receives the signal from the computer via the shared cable (see Fig. 3 as above, #324 coupled to #306 through shared control cable), 
a plasma chamber ([0030] and Fig. 3, processing chamber #304) coupled to the source RF generator (Fig. 3, #304 is coupled to #306 through various electrical connections), wherein the plasma chamber is associated with a top coil electrode ([0030] and Fig. 3, coil #310) and has a bottom electrode ([0030] and Fig. 3, electrode #320), wherein the source RF generator is coupled to the top coil electrode (see Fig. 3, #306 coupled to #310); and 
a bias RF generator ([0030]-[0031] and Fig. 3, bias power supply #316 configured to operate at RF) coupled to the computer via the shared cable located between the computer and the bias RF generator (see Fig. 3 as annotated above, #324 coupled through shared cable to #316), wherein the bias RF generator receives the signal via the shared cable (see Fig. 3 as above, #324 coupled to #316 through shared control cable), wherein the bias RF generator is coupled to the bottom electrode (Fig. 3, #316 coupled to #320).

Winniczek does not teach wherein the bias RF generator includes a processor and a bias power supply.
However, ‘073 teaches wherein an RF generator includes a processor (‘073 – [0060] and Fig. 1, digital signal processor #140 of the x Generator) and a power supply (‘073 – [0060] and Fig. 1, power supply #160 of the x Generator), wherein the processor of the RF generator receives a digital pulsed signal (see Fig. 1).
Winniczek and ‘073 both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the RF generators of ‘073 in the Winniczek apparatus in order to reduce response time to a change in plasma impedance and to provide accurate power/frequency levels to stabilize plasma (‘073 – [0019]-[0020]).

Modified Winniczek does not teach wherein the computer is configured to generate a pulsed signal having a first state and a second state, to control the source RF generator to generate a source RF pulsed signal having a first high state and a low state in synchronization with the pulsed signal, wherein the first high state of the source RF pulsed signal has a greater amount of power than the low state of the source RF pulsed signal; in response to receiving a pulsed signal, the bias power supply generates a bias RF pulsed signal in reverse synchronization with the pulsed signal, wherein the bias RF pulsed signal is generated to have the low state for a first time period during which the pulsed signal is in the first state, wherein the bias RF pulsed signal has a second high state for a second time period during which the pulsed signal is in the second state, wherein the second time period is equal to the first time period, wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal, wherein the computer is configured to control the source RF generator to: transition the source RF pulsed signal from the first high state to the low state at a time of transition of the pulsed signal from the first state to the second state, wherein to control the bias RF generator to generate the bias RF pulsed signal, the computer is configured to control the bias RF generator to: 4transition the bias RF pulsed signal from the low state to the second high state at the time of transition of the pulsed signal from the first state to the second state, wherein the bias RF pulsed signal transitions from the low state to the second high state during a conductor etch to control directionality of ions of plasma and to reduce a temperature of electrons within the plasma.Attorney Docket No. LAM2P897.C2

However, Liao teaches wherein a computer (Liao – [0020] and Fig. 1, pulse controller #160 is configured to generate a pulsed signal having a first state and a second state (Liao – [0020]: applies pulse control signals to each of the RF generators), 
to control the source RF generator to generate a source radio frequency (RF) pulsed signal (Liao – [0020]: controller applies pulse control signals to the RF generator #140) having a first high state and a low state in synchronization with the pulsed signal (Liao – [0020]: pulse controller control signals determine the lead/lag and/or duty cycle relationship among the source/bias generators, see also Fig. 2B), wherein the first high state of the source RF pulsed signal has a greater amount of power than the low state of the source RF pulsed signal (see Liao Fig. 2B); 
to control the bias RF generator to generate a bias RF pulsed signal (Liao – [0020]: controller applies pulse control signals to the bias RF generator #144/#148) in reverse synchronization with the pulsed signal (Liao – [0020]: pulse controller control signals determine the lead/lag and/or duty cycle relationship among the source/bias generators, see also Fig. 2B, where the “reverse” pulsing is set forth below), wherein the bias RF pulsed signal is generated to have the low state for a first time period during which the pulsed signal is in the first state (see Liao Fig. 2C, time period in the low state), wherein the bias RF pulsed signal has a second high state for a second time period during which the pulsed signal is in the second state (see Liao Fig. 2C, time period in the high state), wherein the second time period is equal to the first time period (a duty cycle of 50%; see Liao – [0024]-[0025]: source/bias signals may be 180º out of phase with a duty cycle between 40% and 75% with both source/bias duty cycles the same; see also [0035] for the explicit scenario), wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal (see Liao Fig. 2C, with power on the y-axis), 
wherein the computer is configured to control the source RF generator to: transition the source RF pulsed signal from the first high state to the low state at a time of transition of the pulsed signal from the first state to the second state, wherein to control the bias RF generator to generate the bias RF pulsed signal, the computer is configured to control the bias RF generator to: 4transition the bias RF pulsed signal from the low state to the second high state at the time of transition of the pulsed signal from the first state to the second state (the Examiner notes the limitation describes the scenario when the source and bias signals are 180º out of phase, each with a duty cycle of 50%; see Liao – [0024]-[0025]: source/bias signals may be 180º out of phase with a duty cycle between 40% and 75% with both source/bias duty cycles the same; see also [0035] for the explicit scenario), 
wherein the bias RF pulsed signal transitions from the low state to the second high state during a conductor etch (Liao – [0035]: plasma etch process) to control directionality of ions of plasma (Liao – [0035]: alternates positive/negative ion bombardment during source/bias power).
	Winniczek and Liao both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Modified Winniczek does not explicitly teach wherein the computer is configured to generate a digital pulsed signal, nor wherein the computer is configured to control the source RF generator to generate the source RF pulsed signal in synchronization with the digital pulsed signal, nor wherein the computer is configured to control the bias RF generator to generate the bias RF pulsed signal in synchronization with the digital pulsed signal (emphasis added to show specific features not taught).
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]).
Modified Winniczek and Valcore both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for each RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

	To clarify the record, the limitation “to control directionality of ions of plasma and to reduce a temperature of electrons within the plasma” is interpreted as an intended result of a process step (“wherein the bias RF pulsed signal transitions from the low state to the second high state during a conductor etch”) recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.
Nevertheless, the Examiner submits that Keller teaches that when RF pulsing is employed, electrons tend to cool during an “off” period (of power being used to strike the plasma), and that the RF bias that remains serves to increase the forward velocity (directionality is controlled) of the electrons to reduce unwanted “notching” effects in etching processes (Keller – C1, L38-49). The ion directionality limitation is also taught by Liao, as above.

Regarding claim 2, Winniczek teaches wherein the top coil electrode is one or more RF coils (Winniczek – [0031] and Fig. 3, coil #310 may comprise two or more sub-coils), and the bottom electrode is a chuck of the plasma chamber (Winniczek – [0028]: wafer chuck).

Regarding claim 4, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein to control a source RF generator to generate a source RF pulsed signal, a computer (Liao – [0020] and Fig. 1, pulse controller #160) is configured to control the source RF generator (Liao – [0020]: controller applies pulse control signals to the RF generator #140, triggering the steps as listed below; during the operation as described in [0035]: 50% duty cycle with 180º phase difference) to: 
transition the source RF pulsed signal from the low state to the first high state within a predetermined amount of time from a transition of the digital pulsed signal from the second state to the first state (Liao – Fig. 2B, source signal goes from off – on), 
wherein to control the bias RF generator to generate the bias RF pulsed signal, the computer is configured to control the bias RF generator (Liao – [0020] and Fig. 1: controller applies pulse control signals to bias RF generator #144) to: 
transition the bias RF pulsed signal from the second high state to the low state within the second predetermined amount of time from the transition of the digital pulsed signal from the second state to the first state (Liao – Fig. 2C, bias signal goes from on – off).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Winniczek modified by Liao does not explicitly teach wherein the computer is configured to control the source RF generator to transition the source RF pulsed signal within a predetermined amount of time from a transition of the digital pulsed signal from the second state to the first state, nor wherein the computer is configured to control the bias RF generator to transition the bias RF pulsed signal within the predetermined amount of time from the transition of the digital pulsed signal from the second state to the first state (emphasis added to show specific features not taught).
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]). As such, the combination of the method as taught by Liao, with the digital pulse signal as taught by Valcore, would cause the off/on and on/off state transitions within a predetermined amount of time (near instantaneously) in response to a transitioning digital pulsed signal.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for both the source and the bias RF generators as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 5, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein to control a source RF generator to generate a source RF pulsed signal, a computer (Liao – [0020] and Fig. 1, pulse controller #160) is configured to control the source RF generator (Liao – [0020]: controller applies pulse control signals to the RF generator #140, triggering the steps as listed below; during the operation as described in [0035]: 50% duty cycle with 180º phase difference) to: 
transition the source RF pulsed signal from the low state to the first high state at a time of a transition of the pulsed signal from the second state to the first state (Liao – Fig. 2B, source signal goes from off – on), 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Winniczek modified by Liao does not explicitly teach wherein the computer is configured to control the source RF generator to transition the source RF pulsed signal at times of a transition of the digital pulsed signal from the second state to the first state (emphasis added to show specific features not taught).
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]). As such, the combination of the method as taught by Liao, with the digital pulse signal as taught by Valcore, would cause the off/on and on/off state transitions within at a time of transition (in response to) a transitioning digital pulsed signal.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for the source RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 6, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein to control the bias RF generator to generate the bias RF pulsed signal, the computer is configured to control the bias RF generator (Liao – [0020] and Fig. 1: controller applies pulse control signals to bias RF generator #144) to: 
transition the bias RF pulsed signal from the second high state to the low state at the time from the transition of the pulsed signal from the second state to the first state (Liao – Fig. 2C, bias signal goes from on – off).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Winniczek modified by Liao does not explicitly teach wherein the computer is configured to control the bias RF generator to transition the bias RF pulsed signal at time of a transition of the digital pulsed signal from the second state to the first state (emphasis added to show specific features not taught).
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]). As such, the combination of the method as taught by Liao, with the digital pulse signal as taught by Valcore, would cause the off/on and on/off state transitions at a time of transition (in response to) a transitioning digital pulsed signal.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for the bias RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 7, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein the source RF pulsed signal has zero power during the low state of the source RF pulsed signal and a positive amount of power during the first high state of the source RF pulsed signal (Liao – Fig. 2B-C, source and powers is positive (upwards) during the high state and zero at the low state given the “off” labeling).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Regarding claim 8, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein the bias RF pulsed signal has zero power during the low state of the bias RF pulsed signal and a positive amount of power during the second high state of the bias RF pulsed signal (Liao – Fig. 2B-C, bias power is positive (upwards) during the high state and zero at the low state given the “off” labeling).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Regarding claim 11, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein the source RF generator synchronizes each additional transition of the source RF pulsed signal with a corresponding one of a plurality of transitions of the digital pulsed signal, and wherein the bias RF generator synchronizes each additional transition of the bias pulsed RF signal with the corresponding one of a plurality of transitions of the digital pulsed signal (Liao – [0020]-[0035]: controller generates a control signal that pulses the source RF generator and bias RF generators with the 50% duty ratio pulse operation disclosed in [0035]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Modified Winniczek does not teach a digital pulsed signal.
However, Valcore teaches wherein an RF generator synchronizes each of the transitions of the source RF pulsed signal with a corresponding one of a plurality of transitions of the digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle; Attorney Docket No. LAM2P897.C26PATENT[0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for both the source and the bias RF generators as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 33, Winniczek teaches a system, comprising:
a host computer ([0030] and Fig. 3, controller #324; [0034]: may be implemented as a computer system #400 in Fig. 4) configured to generate a signal ([0029]-[0030]: power supplies are pulsed on/off or high/low; controller controls both power supplies);
	a source radio frequency (RF) generator ([0030]-[0031] and Fig. 3, power supply #306 operated at RF) coupled to the host computer (see Figs. 3) via a shared cable (see annotated Fig. 3 below, shared cable and additional cable connect #324 to #306), wherein the shared cable is located between the host computer and the source RF generator (see Fig. 3);

    PNG
    media_image1.png
    586
    597
    media_image1.png
    Greyscale

	a first match circuit ([0030] and Fig. 3, match network #308) coupled to the source RF generator (Fig. 3, #308 coupled to #306);
	a plasma chamber ([0030] and Fig. 3, plasma processing chamber #304) associated with a top coil electrode ([0030] and Fig. 3, coil #310) and having a bottom electrode ([0030] and Fig. 3, electrode #320 at chamber bottom), wherein the top coil electrode is coupled to the first match circuit (Fig. 3, #310 coupled to #308),
	wherein the host computer is configured to control the source RF generator ([0030]: controller #324 controls power supply #306);
	a bias RF generator ([0030]-[0031] and Fig. 3, bias power supply #316 operates at RF) coupled to the host computer via the shared cable (see Fig. 3 as annotated above, #324 connected to #316 via shared cable and additional cable), wherein the shared cable is located between the host computer and the bias RF generator (see Fig. 3 as annotated above);
	a second match circuit ([0030] and Fig. 3, match network #318) coupled to the bias RF generator (Fig. 3, #318 coupled to #316), wherein the second match circuit is coupled to the bottom electrode (Fig. 3, #318 coupled to #320),
	wherein the bias RF generator is controlled by the host computer ([0030]: controller #324 controls power supply #316).

Winniczek does not teach wherein the bias RF generator includes a processor and a bias power supply.
However, ‘073 teaches wherein an RF generator includes a processor (‘073 – [0060] and Fig. 1, digital signal processor #140 of the x Generator) and a power supply (‘073 – [0060] and Fig. 1, power supply #160 of the x Generator), wherein the processor of the RF generator receives a digital pulsed signal (see Fig. 1).
Winniczek and ‘073 both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the RF generators of ‘073 in the Winniczek apparatus in order to reduce response time to a change in plasma impedance and to provide accurate power/frequency levels to stabilize plasma (‘073 – [0019]-[0020]).

Modified Winniczek does not teach wherein the host computer is configured to generate a digital signal, wherein the digital signal periodically transitions between a first state and a second state, wherein the source RF generator is controlled by the host computer to generate a source RF pulsed signal in synchronization with the digital signal, wherein the source RF pulsed signal has a low state and a first high state, wherein the first high state of the source RF pulsed signal has a greater amount of power than the low state of the source RF pulsed signal, wherein the bias RF generator is controlled by the host computer to generate a bias RF pulsed signal in synchronization with the digital signal, wherein the bias RF pulsed signal has the low state and a second high state, wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal, wherein to generate the bias RF pulsed signal, the bias RF generator is controlled by the host computer to synchronize, based on the digital signal, the low state of the bias RF pulsed signal with the first state of the digital signal and the second high state of the bias RF pulsed signal with the second state of the digital signal, wherein the source RF pulsed signal is in the first high state during a first time period for which the digital signal is in the first state and the bias RF pulsed signal is in the second high state during a second time period for which the digital signal is in the second state, wherein the first time period is equal to the second time period, wherein the bias RF generator is controlled by the host computer to transition the bias RF pulsed signal from the low state to the second high state at a time of transition of the digital signal from the first state to the second state and the source RF generator is controlled by the host computer to transition the source RF pulsed signal from the first high state to the low state at the time of transition of the digital signal from the first state to the second state, wherein the transition of the bias RF pulsed signal from the low state to the second high state at the time of transition of the digital signal from the first state to the second state is performed during a conductor etch to control directionality of ions within plasma and to reduce a temperature of electrons within the plasma.
However, Liao teaches wherein a host computer (Liao – [0020] and Fig. 1, pulse controller #160) is configured to generate a signal, wherein the signal periodically transitions between a first state and a second state (Liao – [0020]: applies pulse control signals to each of the RF generators, see Figs. 2A-C), wherein the source RF generator is controlled by the host computer to generate a source RF pulsed signal in synchronization with the digital signal (Liao – [0020]), wherein the source RF pulsed signal has a low state and a first high state (see Liao Fig. 2B), wherein the first high state of the source RF pulsed signal has a greater amount of power than the low state of the source RF pulsed signal (see Liao Fig. 2B), wherein the bias RF generator is controlled by the host computer to generate a bias RF pulsed signal in reverse synchronization with the digital signal (Liao – [0020]: pulse controller control signals determine the lead/lag and/or duty cycle relationship among the source/bias generators, see also Fig. 2B, where the “reverse” pulsing is set forth below), wherein the bias RF pulsed signal has a low state and a second high state (see Liao Fig. 2C), wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal (see Liao Fig. 2C), and wherein the source RF pulsed signal and bias RF pulsed signal are 180º out of phase with a 50% duty cycle (i.e., the remainder of the limitations of the claim) (Liao – [0035]).
Modified Winniczek and Liao both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of modified Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Modified Winniczek does not teach wherein the signal is a digital signal.
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]).
Modified Winniczek and Valcore both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for each RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 34, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The Winniczek apparatus would be capable of performing the intended use since Winniczek describes the apparatus and method for plasma formation, including ions ([0025]), as well as control over the ion impact ([0025]). 
Additionally, the ions and plasma within the apparatus are merely contents of the apparatus during an intended operation and are of no significance in determining patentability of the apparatus claim. See MPEP 2115.

Regarding claim 35, Winniczek does not teach the limitations of the claim.
However, Liao teaches wherein the source RF generator is controlled by the host computer to transition the source RF pulsed signal from the low state of the source RF pulsed signal to the first high state of the source RF pulsed signal when the signal transitions from the second state to the first state (Liao – [0020]: pulse controller control signals determine the lead/lag and/or duty cycle relationship among the source/bias generators, see also Fig. 2B; as in the operation disclosed in [0035]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Modified Winniczek does not teach wherein the signal is a digital signal.
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for each RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 36, Winniczek does not teach the limitations of the claim.
However, ‘073 teaches wherein an RF generator includes a processor (‘073 – [0060] and Fig. 1, digital signal processor #140 of the x Generator) and a power supply (‘073 – [0060] and Fig. 1, power supply #160 of the x Generator), wherein the processor of the RF generator receives a digital pulsed signal (see Fig. 1).
Winniczek and ‘073 both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the RF generators of ‘073 in the Winniczek apparatus in order to reduce response time to a change in plasma impedance and to provide accurate power/frequency levels to stabilize plasma (‘073 – [0019]-[0020]).

Modified Winniczek does not teach the remainder of the limitations of the claim.
However, Liao teaches wherein the bias RF generator is controlled by the host computer to transition the bias RF pulsed signal from the second high state of the bias RF pulsed signal to the low state of the bias RF pulsed signal when the signal transitions from the second state to the first state (Liao – [0020]: pulse controller control signals determine the lead/lag and/or duty cycle relationship among the source/bias generators, see also Fig. 2B; as in the operation disclosed in [0035]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of modified Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Modified Winniczek does not teach wherein the signal is a digital signal.
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for each RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 37, Winniczek modified by Liao does not teach wherein the digital signal is a clock signal.
However, Valcore teaches wherein the digital signal is a clock signal (Valcore – [0085]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for each RF generator as taught by modified Winniczek with the digital pulsed clock synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

Regarding claim 38, Winniczek teaches a system ([0030] and Fig. 3, plasma processing system #300) comprising: 
a host computer system ([0034] and Figs. 3-4, controller #324 implemented as computer system #400) configured to generate a digital signal ([0029]-[0030]: power supplies are pulsed; controller controls both power supplies; computers are capable of generating digital signals) having a first state and a second state ([0029]-[0030]: power supplies are pulsed on/off or high/low; controller controls both power supplies); 
a source radio frequency (RF) generator ([0030]-[0031] and Fig. 3, plasma power supply #306 operates at RF) coupled to the host computer system via a shared connection located between the host computer system and the source RF generator (see Fig. 3, as annotated below – shared cable), 

    PNG
    media_image1.png
    586
    597
    media_image1.png
    Greyscale

wherein the host computer system is configured to send the signal to the source RF generator via the shared connection (see Fig. 3 as above, #324 coupled to #306 through shared control cable); 
a plasma chamber ([0030] and Fig. 3, processing chamber #304) coupled to the source RF generator (Fig. 3, #304 is coupled to #306 through various electrical connections), wherein the plasma chamber is associated with a top electrode ([0030] and Fig. 3, coil #310) and has a bottom electrode ([0030] and Fig. 3, electrode #320), 
a bias RF generator ([0030]-[0031] and Fig. 3, bias power supply #316 configured to operate at RF) coupled to the host computer system via the shared connection located between the host computer system and the bias RF generator (see Fig. 3 as annotated above, #324 coupled through shared cable to #316), wherein the bias RF generator is coupled to the bottom electrode (Fig. 3, #316 coupled to #320).

Winniczek does not teach wherein the bias RF generator includes a processor and a bias power supply.
However, ‘073 teaches wherein an RF generator includes a processor (‘073 – [0060] and Fig. 1, digital signal processor #140 of the x Generator) and a power supply (‘073 – [0060] and Fig. 1, power supply #160 of the x Generator), wherein the processor of the RF generator receives a digital pulsed signal (see Fig. 1).
Winniczek and ‘073 both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize the RF generators of ‘073 in the Winniczek apparatus in order to reduce response time to a change in plasma impedance and to provide accurate power/frequency levels to stabilize plasma (‘073 – [0019]-[0020]).
 
Modified Winniczek does not teach wherein the host computer system is configured to send the digital signal to the source RF generate to facilitate generation of a source RF pulsed signal having a first high state and a low state, wherein the first high state of the source RF pulsed signal has a greater amount of power than the low state of the source RF pulsed signal, wherein the source RF generator sends the source RF pulsed signal to the top electrode, nor wherein the host computer system is configured to send the digital signal to the bias RF generator via the shared connection to facilitate generation of a bias RF pulsed signal in reverse synchronization with the digital signal, wherein the bias RF pulsed signal has the low state for a first time period during which the digital signal is in the first state, wherein the bias RF pulsed signal has a second high state for a second time period during which the digital signal is in the second state, wherein the second time period is equal to the first time period, wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal, wherein to facilitate generation of Attorney Docket No. LAM2P897.C29PATENT the bias RF pulsed signal, the host computer system is configured to control the bias RF generator: to transition the bias RF pulsed signal from the second high state to the low state at a time of transition of the digital signal from the second state to the first state; and to transition the bias RF pulsed signal from the low state to the second high state at a time of transition of the digital signal from the first high state to the low state, wherein the transition of the bias RF pulsed signal from the low state to the second high state occurs during a time a conductor etch is performed to control directionality of ions of plasma and to reduce temperature of electrons within the plasma, wherein the bias RF generator sends the bias RF pulsed signal to the bottom electrode of the plasma chamber.

However, Liao teaches wherein a host computer system (Liao – [0020] and Fig. 1, pulse controller #160) is configured to send a signal (Liao – [0020]: controller applies pulse control signals to the RF generator #140) having a first state and a second state (Liao – [0020]: applies pulse control signals to each of the RF generators) to the source RF generator to facilitate generation of a source RF pulsed signal having a first high state and a low state (Liao – Figs. 2A-B, source signal on/off states), wherein the first high state of the source RF pulsed signal has a greater amount of power than the low state of the source RF pulsed signal (see Figs. 2A-B, on applies power, off does not), 
wherein the source RF generator sends the source RF pulsed signal to the top electrode (signals as generated in Liao with the generator/electrode as taught by Winniczek, as above), 
wherein the host computer system is configured to send the signal to the bias RF generator (Liao – [0020] and Fig. 1: controller applies pulse control signals to bias RF generator #144) to facilitate generation of a bias RF pulsed in reverse synchronization with the digital signal (Liao – [0020]: pulse controller control signals determine the lead/lag and/or duty cycle relationship among the source/bias generators, see also Fig. 2B, where the “reverse” pulsing is set forth below), wherein the bias RF pulsed signal has the low state for a first time period during which the signal is in the first state, wherein the bias RF pulsed signal has a second high state for a second time period during which the signal is in the second state, wherein the second time period is equal to the first time period (the Examiner notes the previous three limitations describe the scenario when the source and bias signals are 180º out of phase, each with a duty cycle of 50%; see Liao – [0024]-[0025]: source/bias signals may be 180º out of phase with a duty cycle between 40% and 75% with both source/bias duty cycles the same; see also [0035] for the explicit scenario), wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal wherein the second high state of the bias RF pulsed signal has a greater amount of power than the low state of the bias RF pulsed signal (see Fig. 2C, on/off states of the bias signal), wherein to facilitate generation ofAttorney Docket No. LAM2P897.C2 9PATENTthe bias RF pulsed signal, the host computer system is configured to control the bias RF generator: 
to transition the bias RF pulsed signal from the second high state to the low state at a time of transition of the source RF pulsed signal from the low state to the first high state (see next citation); and to transition the bias RF pulsed signal from the low state to the second high state at a time of transition of the source RF pulsed signal from the first high state to the low state (Liao – [0035]: specific scenario when the source/bias signals are 180º out of phase with a duty cycle of 50%; describes the on/off – off/on limitation of the claim), 
wherein the transition of the bias RF pulsed signal from the low state to the second high state occurs during a time a conductor etch is performed (Liao – [0035]: plasma etch process) to control directionality of ions of plasma (Liao – [0035]: alternates positive/negative ion bombardment during source/bias power), 
wherein the bias RF generator sends the bias RF pulsed signal to the bottom electrode of the plasma chamber (signals as generated in Liao with the generator/electrode as taught by Winniczek, as above).
Modified Winniczek and Liao both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus and controller of Winniczek with the power pulsing method as taught by Liao in order to control the plasma ion density uniformity, charge build-up, or etch rate (Liao – [0006]).

Modified Winniczek does not explicitly teach wherein the host computer generates a digital signal used to enact the method, as above.
However, Valcore teaches wherein a computer is configured to generate a digital pulsed signal (Valcore – [0047] and Fig. 1, computer with tool generates digital pulsing signal #112 with on/off states an 50% duty cycle), and wherein the computer is configured to control an RF generator to generate an RF pulsed signal in synchronization with the digital pulsed signal (Valcore – [0047]-[0056]: digital signal is used to generate a synchronized RF signal that is sent to plasma chamber #102; see also [0126]).
Modified Winniczek and Valcore both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method for each RF generator as taught by modified Winniczek with the digital pulsed synchronization signal of Valcore in order to improve response time to impedance change and to improve accuracy in stabilizing plasma (Valcore – [0008]).

To clarify the record, the limitation “to control directionality of ions of plasma and to reduce a temperature of electrons within the plasma” is interpreted as an intended result of a process step (“wherein the bias RF pulsed signal transitions from the low state to the second high state during a conductor etch”) recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.
Nevertheless, the Examiner submits that Keller teaches that when RF pulsing is employed, electrons tend to cool during an “off” period (of power being used to strike the plasma), and that the RF bias that remains serves to increase the forward velocity (directionality is controlled) of the electrons to reduce unwanted “notching” effects in etching processes (Keller – C1, L38-49). The ion directionality limitation is also taught by Liao, as above.

Regarding claim 39, Winniczek teaches wherein the top coil electrode is one or more RF coils (Winniczek – [0031] and Fig. 3, coil #310 may comprise two or more sub-coils), and the bottom electrode is a chuck of the plasma chamber (Winniczek – [0028]: wafer chuck).

Regarding claim 40, the entire claim is interpreted as an intended result of a process step (the synchronized on/off pulsing of the source and bias RF generators), as recited by the claim (particularly, see claim 38). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.
Nevertheless, the Examiner submits that Keller teaches that when RF pulsing is employed, electrons tend to cool during an “off” period (of power being used to strike the plasma), and that the RF bias that remains serves to increase the forward velocity (directionality is controlled) of the electrons to reduce unwanted “notching” effects in etching processes (Keller – C1, L38-49). 
Additionally, Liao teaches the ion directionality limitation (Liao – [0035]: alternates positive/negative ion bombardment during source/bias power).

Response to Arguments
Applicant is thanked for the amendments to claim 1 to alleviate new matter and indefinite claim language. As such, the rejections of claim 1 (and claims dependent thereon) under sections 112(a) and 112(b) are withdrawn.

Applicant’s arguments concerning claims 1, 33, and 38 (Remarks, pgs. 11-13) have been carefully considered, but are not persuasive. In particular, Applicant is too narrowly interpreting the references on their own, rather than considering what the references would convey to one of ordinary skill in the art as a combination. 

Applicant extensively argues that Valcore (US Pub. 2013/0214683) does not teach the “reverse synchronization” limitation of the independent claims, as amended. However, these arguments are erroneous- Valcore is only relied upon to teach that digital signals can be used to send information to a source and/or a bias generator.
Instead, Liao (US Pub. 2011/0031216) is relied upon to teach the “reverse synchronization” limitations of the claim, as amended. See particularly par. [0020] of Liao, which details the operation as cited by the Examiner. Additionally, see pars. [0024]-[0025] of Liao, which details that the source and the bias generators can be controlled to pulse oppositely- 180º out of phase with a duty cycle of 50%. As such, Liao would easily convey to one of ordinary skill in the art that the controller of modified Winniczek would be able to supply a digital pulsed signal (Winniczek, Valcore) to a processor of the bias RF generator (Valcore ‘073) to have the bias signal in reverse synchronization with the signal (to be “on” when the trigger signal is “off”, since the source signal would be “on” when the trigger signal is “on”).
Additionally, it is unnecessary that Winniczek disclose each structural feature of the apparatus and its function all on its own. Winniczek is relied upon to teach the computer, plasma chamber, source RF generator, bias RF generator, and the shared cable that links the aforementioned elements. Valcore ‘073 teaches features of an RF generator not disclosed in Winniczek, particularly a control portion and a power supply portion.
Liao is relied upon to teach the controller limitations of the claim in combination with Winniczek and Valcore ‘073, which would inform one of ordinary skill how to specifically program and control the modified Winniczek apparatus.
Valcore is relied upon simply to teach that computer-generated digital pulsed clock signals are commonly used in plasma apparatuses in order to synchronize the generation of RF power, thus the combination of the references teaches the limitation: “wherein the source RF generator receives the digital pulsed signal from the computer via the shared cable”. Contrary to Applicant’s arguments (Remarks, pg. 13-14), it is not necessary that Valcore teach the transmission of the signal via a shared cable, nor wherein the method of Liao is sent via a shared cable, since the feature is expressly taught by Winniczek in the combination as set forth above.
For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/
Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718